Title: From Thomas Jefferson to Tadeusz Kosciuszko, 21 February 1799
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz



My Dear Friend
 Philadelphia Feb. 21. 99.

Your two letters by mr Gerry came to my hands not till Dec. 25. mr Gerry, who arrived in September, delivered them to a person to bring to this place and here they were kept till I should arrive here which was expected to be the 1st. of December at the meeting of Congress; but I did not come till the 25th. of December. about 10. days after, I recieved a third letter from you, without a date, & not knowing by what conveyance it came. we were then within a month of having your 2d. dividend drawn, to wit February. since that this river being frozen up, no vessel has sailed. this must account for the very long interval between your first letters and this answer. and even now we do not know of any vessel bound for Amsterdam; but as I leave this place in a few days, I write this letter and leave it with mr Barnes to be forwarded by the first conveyance.
Mr. Barnes, into whose hands all the details of your affairs are confided, has drawn your two dividends of 480. Dollars each. he will therefore with this letter remit to messrs. Van Staphorst & Hubbard 1000. Dollars, including the proceeds of sales. we attempted to sell at auction some of the articles you left, such as kitchen furniture & c. and they sold for next to nothing. I therefore directed that such other articles as were of greater value should be estimated by some person of skill and sold at private sale. in this way your fur was valued by an honest furrier here at 25. Doll. according to the price of Martins here, it would not have fetched 10. D. at vendue. some silver spoons were sold at their weight. the table linen & some other articles will be attempted to be sold on valuation. but as your clothes could not be sold in any way, worth attention, and may be useful to yourself I have directed them to be sent to Amsterdam. the freight will be trifling. as I had never seen mr Niemcewicz from the time I left this, last summer, I knew nothing respecting your box of plate. I supposed he had accepted of it according to your desire. but the night before last he arrived here, and in conversation mentioned that he had left it in the care of Dr. Ross for you. I pressed him to take it. but he declined, and yesterday delivered it to mr Barnes. I immediately examined it. it consisted of 4. candlesticks and a pr of snuffers, 4 bottle slides, 2 goblets, 3 waiters & a bread basket; with inscriptions on every article  which could suit only yourself, and consequently that they could be sold only for the value of the metal, sacrificing the workmanship. I had them weighed, and found they weighed 216. ounces, which are worth here exactly so many French crowns of 6. livres. as therefore it was nearly as convenient to remit them in this form as in that of money, I determined they should go, with the clothes, to Amsterdam. there you can either take them as they are, or sell to as great if not greater advantage. at the same time shall go the sword sent for you by the whig club of England. the whole will be shipped as your baggage to Van Staphorst & Hubbard. I have obtained from the Secretary of the treasury a positive authority to Willinks, Van Staphorsts & Hubbard as bankers of the US. to pay you that part of your demand which has from misunderstandings been so long unrecieved. it is for 7162. florins banco. I did very much wish to have recieved the money here and invested it in bank shares as it would have added near a fourth to your annual income from hence. but this could not be obtained. you will therefore consider this sum as an additional remittance now made, over & above the thousand dollars beforementioned. if you chuse to have it invested here, messrs. V. Staphorsts & Hubbard can easily transmit it here, where it can be placed so as to bring in 8. per cent interest. I desire them to send you a copy of mr Wolcot’s letter. I am now, I think, through the whole of your affairs to this time, and mr Barnes will write you more in detail. he will also hereafter remit your dividend half yearly as it is recieved, to wit, in August & February.
On politics I must write sparingly, lest it should fall into the hands of persons who do not love either you or me. the wonderful irritation produced in the minds of our citizens by the X.Y.Z. story has in a great measure subsided. they begin to suspect and to see it coolly and in it’s true light. mr Gerry’s communications, with other information, prove to them that France is sincere in her wishes for reconciliation; and a recent proposition from that country through mr Murray puts the matter out of doubt. what course the government will pursue I know not. but if we are left in peace I have no doubt that the wonderful turn in the public opinion now manifestly taking place & rapidly increasing, will, in the course of this summer, become so universal, & so weighty that friendship abroad and freedom at home, will be firmly established by the influence and constitutional powers of the people at large. if we are forced into a war, we must give up political differences of opinion & unite as one man to defend our country. but whether at the close of such a war, we should be as free as we are now, god knows. in fine, if war takes place, republicanism  has every thing to fear; if peace, be assured that your forebodings and my alarms will prove vain, and that the spirit of our citizens now rising as rapidly, as it was then running crazy, and rising with a strength and majesty which shews the loveliness of freedom, will make this government in practice, what it is in principle, a model for the protection of man in a state of freedom and order. may heaven have in store for your country a restoration of these blessings, and you be destined as the instrument it will use for that purpose. but if this be forbidden by fate, I hope we shall be able to preserve here an asylum where your love of liberty & disinterested patriotism will be for ever protected and honoured and where you will find in the hearts of the American people a good portion of that esteem and affection which glows in the bosom of the friend who writes this, and who with sincere prayers for your health happiness & success & cordial salutations, bids you, for this time, Adieu.
